Citation Nr: 0318056	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  95-31 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Jurisdiction over the claims folder was 
thereafter transferred to the RO in Chicago, Illinois.

The veteran was most recently scheduled for a hearing before 
a hearing officer at the RO in August 1996, however, he 
subsequently withdrew his request for such hearing.  The 
veteran has not since requested that a hearing be 
rescheduled.  Therefore, the Board has concluded that he no 
longer desires a personal hearing.

When the case was before the Board in November 2000, the 
Board denied the veteran's claim seeking a compensable 
evaluation for residuals of a fracture of the left 4th finger 
and remanded for further RO action the claims for service 
connection for psychiatric disability and left knee 
disability.  In January 2001, the veteran withdrew his appeal 
for entitlement to service connection for a left knee 
disability.  

The case was returned to the Board in July 2003.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of this appeal has been obtained.

2.  The veteran did not serve in combat.

3.  The veteran does not have PTSD due to a verified service 
stressor.

4.  No other acquired, chronic psychiatric disorder was 
present in service, manifested within one year of the 
veteran's discharge from service or caused by the veteran's 
active service.


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was not incurred in 
or aggravated by active service, and the incurrence or 
aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The report of the veteran's pre-induction examination, dated 
in September 1967, is void of any clinical findings of a 
psychiatric disorder.  At the time of this examination, the 
veteran did, however, report a history of having attempted 
suicide.

In January 1969 the veteran sought treatment for complaints 
of nausea, nervousness, depression, and insomnia.  He was 
then referred to Dr. Stewart for evaluation. 

On the occasion of his evaluation by Dr. Stewart, the veteran 
indicated that he had served approximately eleven months of 
active duty, to include approximately four months at 
Guantanamo Bay.  The veteran reported that for the past 
month, he had been depressed.  He indicated that he just 
could not hack it anymore.  The veteran also indicated that 
he felt that he was being picked on and assigned to extra 
duty.  According to the veteran, he was thinking about taking 
an administrative discharge in order to get off the boat.  He 
indicated that since his arrival at YO-001, he had 
experienced a change of improper work standing, and he was 
assigned to extra duty.  With regards to family history, the 
veteran reported that he had an aunt who had a nervous 
breakdown.  Following examination of the veteran in January 
1969, Dr. Stewart's impression was passive aggressive 
personality.  Dr. Stewart noted that the veteran was not 
psychotic, nor was he suffering from any mental defects that 
would warrant administrative processing.  Dr. Stewart 
indicated that if usual methods of good leadership and 
discipline were not effective in developing the veteran into 
an asset, then the veteran could be processed 
administratively as a duly diagnosed character disorder.  

In April 1969 the veteran was seen for a constellation of 
vague complaints suggestive of a very mild, free-floating 
anxiety reaction.  It was noted that he had returned from 
leave, which probably was an aggravating factor.

On May 20, 1970, the veteran reported to sick call with 
complaints of lack of energy and mild depression.  The 
veteran requested to see a doctor.  Various medical tests 
were conducted and deemed essentially negative.  It was noted 
that after long discussion with the veteran, it was felt that 
he had an agitated depression.  It was further noted that the 
veteran had 21 months left in service, he lived with his aunt 
and uncle, and he experienced occasional suicidal ideation.  
In the examiner's opinion, the veteran had above average 
insight into his problem.  Provisional diagnosis was 
psychosomatic depression.

On May 27, 1970, the veteran was seen by a psychiatrist at 
the U.S. Naval Hospital Outpatient Psychiatry Department.  
The veteran stated he was withdrawn due to the teasing of his 
peers.  He reported feeling depressed.  Similar feelings were 
noted in relation to his parents and family.  The impression 
was situation adjustment reaction.

On June 3, 1970, the veteran underwent a psychiatric 
evaluation at the U.S. Naval Hospital Psychiatric Out-Patient 
Clinic.  It was noted that on previous psychiatric evaluation 
at the Norfolk Naval Shipyard, the veteran had reported a 
chief complaint of depression.  The veteran also expressed 
much inner hostility toward his peers and superiors, and he 
dealt with this by withdrawing socially from them and by not 
listening to anybody.  Again, the veteran reiterated that his 
depression was related to the feeling that nothing he could 
do or say would help matters because no one believed him.  
Since being in the Navy, the veteran had below standard 
quarterly marks.  The veteran advised that in January 1969 he 
was seen on psychiatric evaluation in Cuba when he complained 
of depression, insomnia, and hostility.  He indicated this 
[depression] began when he was charged with a number of 
offenses, which he felt was excessive and unfair treatment of 
him.  He felt he could not trust anyone in the Navy and 
complained about favoritism.  He also felt his physical 
complaints were overlooked.  

Background information revealed the veteran's upbringing was 
rather chaotic.  His parents were divorced when he was five 
years of age, and his mother remarried about five times.  The 
veteran was reared mostly by an aunt and uncle, but the aunt 
had a nervous breakdown when the veteran was seven years old.  
She had been on medication ever since.  In early childhood, 
the veteran was frequently abused and beaten by his father 
and older brothers.  The veteran had some problems with 
school adjustment and had many somatic problems in 
adolescence.  

Mental status examination revealed the veteran to be alert 
and oriented in all spheres.  The was no evidence of 
psychosis, specific neurosis, or organic brain dysfunction.  
The examiner noted that the veteran appeared depressed, but 
indicated that much of this was related to covert hostility 
toward his environment.  The examiner indicated that the 
veteran had negative service motivation, his attitude of 
chronic "aggrievedness" was also described as striking, and 
he appeared hedonic and petulant.  The diagnosis was passive 
aggressive personality, existing prior to the veteran's 
entrance into active military service.  The examiner noted 
that at this time, the veteran was unsuitable for military 
service.  The examiner did not feel that psychiatric 
treatment or hospitalization, new leadership techniques or 
disciplinary measures, would make the veteran more fit for 
duty.  In the examiner's opinion, the veteran's problem was 
chronic and stemmed from his emotional background.  The 
examiner advised that the veteran should be separated as 
unsuitable, based on the aforementioned diagnosis.

The veteran was subsequently discharged from his Naval 
service.  The report of his discharge examination, dated in 
June 1970, notes no complaints or findings of a psychiatric 
disorder.

The post-service medical evidence for the period prior to 
1994 documents no psychiatric diagnosis and no pertinent 
complaints or abnormal findings.

In October 1994 the veteran submitted a claim seeking 
entitlement to service connection for a (mental) nervous 
condition.  In this claim he did not report receiving any 
treatment for a psychiatric disorder since his discharge from 
service.  

In July 1995 a VA psychological examination was conducted.  
The veteran reported no history of having a psychiatric 
diagnosis, but he indicated that he had problems with chronic 
anxiety and depression.  He advised he was treated with 
Haldol for delusions due to substance use and Xanax for 
anxiety.  The veteran indicated he had suicidal thoughts, off 
and on, but no plans or intentions.  He complained of mood 
swings.  The veteran also reported having nightmares 
consistent with being shot or in a combat area.  In this 
regard, the examiner noted that the veteran had been 
stationed in Cuba.  He indicated that on several occasions, 
it was threatened that he would be sent to Vietnam, but he 
had not in fact been in any combat.  Following a mental 
status examination of the veteran, the Axis I diagnosis was 
depressive disorder, not otherwise specified.

In August 1995 the RO received the veteran's outpatient 
treatment records from the Phoenix VA Medical Center (VAMC) 
dated from September 1993 through April 1995.  The referenced 
records for this relevant period of time indicate the veteran 
received treatment for various medical conditions, such as 
diabetes and arthritis of the back and hips.  The records 
also reflect the veteran was receiving drug treatment.  In 
October 1994 the veteran specifically underwent a mental 
status and physical examination.  Alcohol dependence, 
continued amphetamine dependence, and cocaine abuse affected 
by the veteran's general medical conditions were diagnosed.  

The report of a March 1996 PTSD Program Assessment reflects 
that the veteran reported symptoms of recurring nightmares of 
his time in service.  He also indicated that he suffered from 
depression, anger, social isolation, and a long history of 
substance abuse.  With respect to [in-service] recognizable 
stressors, the veteran reported having seen Cuban refugees 
attacked and/or killed by sharks in Guantanamo Bay.  He 
advised that he had seen dead bodies floating around.  The 
veteran also indicated that on three occasions, he had 
witnessed crew members trying to kill the commander by 
staging accidents.  According to the veteran, he had a fear 
of being killed while on training exercises with marines who 
used live ammunition.  Finally, the veteran indicated that he 
lived in constant fear of the Commander who harassed and 
verbally abused him, to include threats to ship the veteran 
to Vietnam or other bad assignments.  The veteran also 
indicated he was denied transfers, promotions and other 
career opportunities.  The veteran reported that he had been 
seen by a psychiatrist in the Navy.  The veteran also 
reported a long history of substance dependence.  According 
to the veteran, in September 1995, he was referred to Dr. 
Briggs for treatment of depression.  As a result, he was 
participating in one on one sessions with Dr. Lentz, in 
addition to receiving medication.  Following a mental status 
examination of the veteran, PTSD symptoms and chronic 
polysubstance dependence were diagnosed.  

In June 1996 a VA psychological examination was conducted.  
The examiner did not review the veteran's claims folder.  On 
the occasion of this examination, the veteran complained of 
apprehension, remorse, anxiety, and some reoccurring dreams.  
He stated that he had been diagnosed with dysthymia and PTSD.  
He advised that his symptoms of PTSD began about 15 years ago 
and that these symptoms had become worse.  The veteran 
indicated that he had been undergoing therapy for PTSD 
symptoms.  The veteran also reported a long history of drug 
abuse.  Finally, the veteran reported that he took the 
medication Paxil for depression.  The veteran denied 
physical, mental, alcohol, or drug related problems prior to 
entering the service.

At the time of his June 1996 examination, the veteran 
reported the following stressors: (1.) He was not in a combat 
zone during his period of active military service in Cuba, 
but he was always in fear of being attacked by the Cubans; 
(2.)  he was on a yard oiler and there was a constant danger 
of fire; (3.) he witnessed the chief of the yard oiler being 
attacked by the men under his command because he [chief] was 
a nut; (4.) he was in a bunker while in Cuba and they had to 
defend the base for 24 hours along with the Marines; and (5.) 
he saw partly eaten body parts of Cuban people who swam 
through the river trying to defect from communist Cuba.

Mental status examination revealed the veteran's mood during 
the interview was euthymic, except at one time he cried while 
talking about his symptoms.  The veteran's speech was normal.  
He did not have any evidence of psychosis.  His stream of 
thought was unremarkable.  He did not have any hallucinations 
or delusions.  He did not have any suicidal or homicidal 
ideations.  His insight and judgment were good.  His 
intelligence was average.  He did not have any deficits in 
his memory.  The Axis I diagnosis was post traumatic stress 
disorder.

In June 1996 the RO received additional outpatient treatment 
records from the Phoenix VA Medical Center.  The referenced 
records are dated from September 1995 through June 1996.  
Records dated in early September 1995 reflect that the 
veteran was evaluated for depression.  The Axis I diagnoses 
were alcohol dependence recovery, polysubstance abuse 
recovery, PTSD, and dysthymia.  From October 1995 through May 
1996 the veteran was consistently diagnosed with dysthymia 
and alcohol dependence.  He continued to undergo substance 
abuse therapy.

In February 1998 the veteran underwent a mental evaluation.  
The impression was episodic mixed drug dependence and 
substance induced mood disorder.  

In January 1999 the veteran was hospitalized in a VA facility 
with a history of suicidal ideation.  He was started on 
suicidal observation.  Mental status examination revealed the 
veteran had suicidal ideation and plan on the day of his 
hospital admission, but with no intent.  The veteran did not 
have current homicidal ideation.  There were no current 
hallucinations or delusions.  The veteran's insight and 
judgment were described as intact.  The Axis I diagnosis was 
acute adjustment disorder with history of polysubstance 
abuse.  

In February 2001 the RO received the veteran's statements 
concerning his alleged in-service stressors.  At the onset, 
the veteran indicated that while at torpedo man school he 
underwent a non-judicial proceeding for academic failure.  He 
advised that he was dropped from school and sent to Gitmo, 
Cuba.  As a result of this incident, he lost control of his 
emotions and broke down sobbing and weeping.  He felt like he 
was a complete failure.  The veteran then indicated that 
while serving on a [yard oil] ship, the YO-190, when it was 
going to Cuba in approximately November 1968, he and the crew 
went through a severe storm.  As a result, the veteran has 
had bad nightmares of this episode.  Additionally, while on 
board the same ship, the crew picked on him.  The veteran 
indicated that he got to the point that he could not trust 
any one, nor did he want to work or be around any one.  
According to the veteran, when he started retaliating and 
doing some of the things other crew members were doing, the 
abuse stopped.  The veteran indicated that these particular 
occurrences also resulted in reoccurring bad dreams.  The 
veteran related that in approximately April 1969 he witnessed 
individuals who were attempting to escape from Cuba by way of 
a boat which capsized.  The veteran indicated that he was in 
a state of shock due to seeing these individuals being pulled 
from the water after having been attacked by sharks.  In 
September 1968 the veteran advised that he was assigned to 
the September Company, which was a unit assigned to support 
the Marines if the base were attacked.  While serving in this 
unit, the veteran advised that he suffered through a serious 
situation where it was believed that security had been 
breached.  The veteran indicated that this particular 
experience likewise caused him nightmares.  The veteran 
reported that while serving aboard the YO-190 ship, he 
witnessed three attempts to injure or kill the captain.  
Finally, the veteran indicated that in March 1970 he began 
serving aboard the SS Calcaterra.  Although the veteran felt 
like things were going well during this time period, he began 
to have trouble sleeping, severe mood swings, irritability, 
and loss of appetite.  He indicated that he went to sickbay 
for blood tests and a check up, which turned up normal.  
According to the veteran, there was nothing physically wrong 
with him.  He did, however, see a psychiatrist who 
subsequently found him unfit for further service.

A February 2001 VA outpatient record indicates the veteran 
sought treatment due to intrusive thoughts and nightmares 
precipitated by his aforementioned recollection of stressors 
which he indicated occurred during his period of active 
military service.  Following mental status examination, the 
Axis I diagnoses were PTSD, major depression, and history of 
polysubstance abuse.  

In September 2002 the RO received outpatient treatment 
records from the Columbia VA medical center dated from 
January 1999 through August 2002.  In January 2000 the 
veteran was assigned to an individual treatment plan based on 
his biopsychosocial assessment.  His projected length of stay 
in the outpatient program was two years.

In February 2003 the Director of the U.S. Armed Services 
Center for Unit Records Research indicated that they were 
unable to locate a history of the Fuel Oil Barge YO-190.  As 
a result, they were unable to verify the veteran's stress 
incidents concerning the near sinking of the ship and the 
shark attack.  The veteran's duty and unit assignment to 
include being in a company called up to assist with alerts 
was verifiable as they were listed in his Official Military 
Personnel File.  

In March 2003 the veteran underwent another VA psychiatric 
examination.  The examiner also reviewed the veteran's claims 
folders.  The examiner noted that the veteran's claimed 
stressors, other than being in a company called up to assist 
with alerts, had not been verified.  According to the 
examiner, on the occasion of this particular examination, the 
veteran was reluctant and evasive about talking about any in-
service traumatic events.  The veteran did describe his 
current functioning, and he advised that that he was on 
disability for major depression.  It was the veteran's belief 
that his military service was the root cause of his 
depression and other problems.  

Mental status examination revealed the veteran's mood was in 
fact depressed, with affect full and appropriate.  There was 
no evidence of overt anxiety symptoms.  The veteran reported 
only occasional panic attacks and none were evident.  There 
was no evidence or report of obsessive and compulsive or 
psychotic symptoms.  There was no suicidal or homicidal 
ideation.  Thinking was logical, coherent, and relevant.  The 
veteran was alert and oriented to person, place, and time.  
Memory, concentration, mental control, and attention were 
described as fair.  The veteran's intelligence was estimated 
to be in the average range of functioning.  

According to the veteran's March 2003 examiner, the veteran, 
at present, did not meet the DSM-IV criteria for PTSD.  The 
examiner did note, however, that the veteran had a history of 
depressive disorder not otherwise specified, which he 
continued to evidence.  In the examiner's opinion, more 
likely than not, there was no evidence to establish 
depressive disorder as service connected.  

II.  Veterans Claims Assistance Act.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, and various letters from the RO to the 
veteran, the veteran has been informed of the requirements 
for the benefit sought on appeal, the evidence and 
information needed to substantiate the claim, the information 
required of the veteran to enable the RO to obtain evidence 
on his behalf, the assistance that VA would render in 
obtaining evidence on the veteran's behalf, the evidence that 
the veteran should submit if he did not desire VA's 
assistance in obtaining such evidence, and the evidence that 
the RO has obtained.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The record also reflects that pertinent treatment records 
have been obtained, and the  veteran has been provided with 
an appropriate VA examination.  Neither he nor his 
representative has identified any additional, available 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence or information.  In this regard, the Board 
notes that the claims folders contains documentation 
reflecting that the veteran was denied disability benefits by 
the Social Security Administration (SSA) in September 1982.  
The record reflects that the veteran did not seek post-
service psychiatric treatment until many years after this.  
The veteran himself has indicated that he received no 
psychiatric diagnosis until long after 1982.  There is simply 
no indication that the 1982 decision by the SSA or the 
records upon which the decision was based are relevant to the 
issue before the Board.  Furthermore, although the veteran 
reported at the March 2003 VA psychiatric examination that he 
is on disability due to major depression, he did not indicate 
the source of those benefits.  A March 2003 report prepared 
by a VA social worker notes that the veteran reported that 
his only income was the disability pension he was receiving 
from VA.  Therefore, the Board must assume that the veteran's 
reference to disability benefits at the VA examination was a 
reference to the pension he is receiving from VA.  The 
veteran's pertinent VA records have already been associated 
with the claims folders.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.



III.  Legal Criteria..

In general, service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

A personality disorder is not a disease or injury for 
purposes of VA compensation benefits.  38 C.F.R. § 3.303(c).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war, and a psychosis is manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

With particular respect to PTSD, entitlement to service 
connection requires medical evidence establishing a clear 
diagnosis of the condition with credible supporting evidence 
that the claimed in-service stressor actually occurred and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) noted that VA 
had adopted a final rule in October 1996, effective November 
7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

IV.  Analysis.

The veteran has alleged that the RO erred in denying his 
claim for entitlement to service connection for psychiatric 
disability.  As articulated at his most recent March 2003 
examination, it is the veteran's belief that his military 
service is the root of his depression and other problems.

A close and careful review of his service medical records 
indicates that while in service, the veteran did seek 
treatment for varying psychiatric complaints such as 
depression, anxiety, insomnia, and hostility; however, the 
last psychiatric diagnosis in service was of a personality 
disorder, a condition for which VA compensation benefits are 
not payable.  No acquired psychiatric disorder was evident at 
the time of his examination for discharge from service.  

Although the records contains medical evidence pertaining to 
treatment and evaluation of the veteran on a number of 
occasions prior to 1994, those records document no evidence 
of an acquired psychiatric disorder.  Various psychiatric 
diagnoses have been rendered since 1994, to include diagnoses 
of acquired psychiatric disorders such as major depression 
and depression not otherwise specified.  However, none of the 
medical evidence provides a nexus between any of the 
veteran's diagnosed acquired psychiatric disorders, other 
than PTSD, and his period of active service.  Moreover, the 
most recent VA examiner, who also reviewed the claims 
folders, concluded that the only acquired psychiatric 
disorder present was a depressive disorder, not otherwise 
specified, and that it probably was not related to the 
veteran's period of active duty.  

In sum, with the exception of PTSD, the record demonstrates 
that the evidence of a nexus between the veteran's claimed 
disorders and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

With respect to PTSD, varying medical records, to include a 
March 1996 PTSD Program Assessment and a June 1996 VA 
psychological examination report, indicate the veteran has 
been diagnosed with PTSD, precipitated by in-service 
stressors as related by the veteran.  

Because the record, including the veteran's own testimony and 
his military personnel records, establishes that the veteran 
did not engage in combat with the enemy during his period of 
active military service, the veteran's statements are not 
sufficient to establish the occurrence of the claimed 
stressors.  The RO attempted to verify the alleged stressors 
through the U.S. Armed Services Center for Unit Records 
Research but that organization was only able to verify that 
the was assigned to a company called up to assist with 
alerts.

The Board observes that none of the medical evidence 
indicating that the veteran has PTSD sufficiently identifies 
the stressor(s) upon which the diagnosis is based.  There 
clearly is no basis for concluding that any of the diagnoses 
of PTSD are based on the one verified stressor.  The March 
2003 medical determination was rendered in consideration of 
the veteran's sole verified stressor.  As such, the Board has 
found the March 2003 VA medical opinion to be most probative 
evidence of whether the veteran has PTSD due to a verified 
stressor.  That examiner concluded that the veteran did not.  
The examiner's report reflects that his opinion was based 
upon a review of the veteran's pertinent medical history, 
consideration of his claimed and verified in-service 
stressor, the service medical records and other pertinent 
evidence of record.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for psychiatric 
disability, to include PTSD.  The Board has considered the 
matter of the resolution of reasonable doubt in favor of the 
veteran.  However, application of the benefit-of-the-doubt 
doctrine is only appropriate when the evidence is evenly 
balanced or in relative equipoise.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Brown, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

